DETAILED ACTION
Claim 1-19 (filed 08/03/2020) have been considered in this action.  Claims 1-19 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “LED driver” in claims 1-19 is used by the claim to mean “microcontroller with processor and memory that control LED power,” while the accepted meaning is “LED power regulator” or “LED power supply”.  The term is indefinite because the specification does not clearly redefine the term.  
It is not consistent with the well-known meaning of “LED driver” to have functionality such as memory that stores programmed settings for driving an LED that can be read/written, because an LED driver is known by one of ordinary skill in the art to regulate/control the power output using circuitry alone (i.e. without the use of processor and memory) for an LED.  In other words, the applicant is seemingly expanding the functionality of what a person having ordinary skill in the art would understand as an “LED driver” to have functions such as “reading a plurality of settings from an LED driver” and “program the second LED driver” among other functions that are associated with a controller or microcontroller that contains a processor and memory for having settings written/read to/from.  Applicant has failed to explain how this functionality exists in the LED driver as the blanket “LED driver” term is utilized without explaining or expounding on how this functionality comes to be.  For the sake of compact prosecution, the examiner shall consider the use of “LED driver” to be a term that refers to any LED controller that is able to control the amount of power supplied to an LED.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gloisten et al. (US 20060187081, hereinafter Gloisten). 

In regards to Claim 1, Gloisten discloses “A handheld programmer, comprising: a communications module configured to communicate with a first light emitting diode (LED) driver and a second LED driver” (Fig. 7 programmer 100 [0015] The lighting system of this embodiment has a programmer, which itself includes a user input mechanism that receives color and brightness information from a user, a communications interface, and a microcontroller that transmits the color and brightness information via the communications interface. The lighting system in this embodiment also has a lighting unit coupled to the programmer. The lighting unit itself includes a communications interface, and a microcontroller that receives the color and brightness information via the communications interface of the lighting unit. The microcontroller in this embodiment transmits a pulse width modulated signal representative of the color and brightness information to one or more light emitting diodes, which emit light in response to the signal. The lighting unit in this embodiment also has a memory for storing the color and brightness information; [0010]  the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller. The controller processes the received lighting information, retrieves the lighting information from the memory, and transmits the information to the LED lighting unit via the interface; [0038] The slew rate control 20 receives pulse width modulated (PWM) signals from the microcontroller 12, conditions those signals, and transmits the conditioned signals to the driver stage 24 for the white LEDs 25, the digital potentiometer 22 for the amber LEDs 27, and the digital potentiometer for the blue LEDs 29. In conditioning the signals, the slew rate control 20 smoothes the edges of the PWM signals generated by the microcontroller 12 so as to reduce electromagnetic interference (EMI); [0060] The technician connects a portable programmer 100 to an already installed light unit 104 and to the newly installed light unit 106 using an RS-485 plug 102) “and a processor configured to: read a plurality of settings from the first LED driver” ([0060] The programmer 100 then executes a program to convert the data into tint and intensity data for the newly installed light unit 106.... a microcontroller in the programmer 100. In processing the data signals, the programmer 100 generates data that can be used by the newly installed light unit 106 to generate light that is acceptably close in tint and intensity to the light being emitted by the already installed light unit 104; [0009] In another embodiment, the programmer is connected to a second lighting unit, and lighting information (which may be stored in a memory of the second lighting unit) is transferred from the second lighting unit to the first lighting unit, thereby enabling the first lighting unit to "match" the qualities (such as color and brightness) of the second lighting unit) “and program the second LED driver with the plurality of settings from the first LED driver” ([0009] In another embodiment, the programmer is connected to a second lighting unit, and lighting information (which may be stored in a memory of the second lighting unit) is transferred from the second lighting unit to the first lighting unit, thereby enabling the first lighting unit to "match" the qualities (such as color and brightness) of the second lighting unit).

In regards to Claim 2, Gloisten discloses “The handheld programmer of claim 1, wherein the processor is further configured to store the plurality of settings in memory” ([0010]   the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller. The controller processes the received lighting information, retrieves the lighting information from the memory, and transmits the information to the LED lighting unit via the interface).  

In regards to Claim 3, Gloisten discloses “The handheld programmer of claim 1, wherein the handheld programmer communicates with the first LED driver and the second LED driver via a wired connection” (Fig. 7 item 102 and [0060] The technician connects a portable programmer 100 to an already installed light unit 104 and to the newly installed light unit 106 using an RS-485 plug 102. The technician then uses the programmer 100 to adjust the tint and intensity of the various LEDs in the newly installed light unit 106 until they come acceptably close to the tint and intensity of the LEDs in the already installed light unit 104; wherein rs-485 plugs are well known to be a wired connection).

In regards to Claim 4, Gloisten discloses “The handheld programmer of claim 1, wherein: the communications module is further configured to communicate with a set of LED drivers including the second LED drivers” (Fig. 7 shows 3 different lighting modules, Fig. 2 shows three different drivers 24, 26, 28; [0038] The slew rate control 20 receives pulse width modulated (PWM) signals from the microcontroller 12, conditions those signals, and transmits the conditioned signals to the driver stage 24 for the white LEDs 25, the digital potentiometer 22 for the amber LEDs 27, and the digital potentiometer for the blue LEDs 29. In conditioning the signals, the slew rate control 20 smoothes the edges of the PWM signals generated by the microcontroller 12 so as to reduce electromagnetic interference (EMI)) “and the processor is further configured to program each of the set of LED drivers with the plurality of settings from the first LED driver” ([0009] In another embodiment, the programmer is connected to a second lighting unit, and lighting information (which may be stored in a memory of the second lighting unit) is transferred from the second lighting unit to the first lighting unit, thereby enabling the first lighting unit to "match" the qualities (such as color and brightness) of the second lighting unit; wherein the disclosure is not so limited that this process cannot be repeated for multiple LED drivers and their respective microcontrollers).

In regards to Claim 5, Gloisten discloses “The handheld programmer of claim 1, wherein the processor initiates reading the plurality of settings based on a user input” ([0010] the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller)). 

In regards to Claim 6, Gloisten discloses “The handheld programmer of claim 1, wherein the processor initiates programming the second LED driver based on a user input” ([0007] In another embodiment, the lighting unit contains a microprocessor that transmits, to the LEDs, a signal representative of the data received from the programmer. [0008] In another embodiment, a user input mechanism (such as a button) that triggers the storing of the data in the lighting unit is activated)). 

In regards to Claim 8, Gloisten discloses “The handheld programmer of claim 1, wherein the plurality of settings includes at least one of an output current of the first LED driver, an output voltage of the first LED driver, dimming characteristics, LED thermal protection protocols, constant lumen maintenance protocols, end- of-life behavior, auxiliary power output, and dim-to-off settings” ([0010] Yet another embodiment of the invention is an apparatus for adjusting an LED lighting unit. In this embodiment, the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller. The controller processes the received lighting information, retrieves the lighting information from the memory, and transmits the information to the LED lighting unit via the interface; wherein brightness is considered a dimming characteristic).

In regards to Claim 10, Gloisten discloses “A method of programming light emitting diode (LED) drivers, comprising: establishing a first communications link between a handheld programmer and a first LED driver;” (Fig. 2 and 7 programmer 100 [0015] The lighting system of this embodiment has a programmer, which itself includes a user input mechanism that receives color and brightness information from a user, a communications interface, and a microcontroller that transmits the color and brightness information via the communications interface. The lighting system in this embodiment also has a lighting unit coupled to the programmer. The lighting unit itself includes a communications interface, and a microcontroller that receives the color and brightness information via the communications interface of the lighting unit. The microcontroller in this embodiment transmits a pulse width modulated signal representative of the color and brightness information to one or more light emitting diodes, which emit light in response to the signal. The lighting unit in this embodiment also has a memory for storing the color and brightness information; [0010]  the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller. The controller processes the received lighting information, retrieves the lighting information from the memory, and transmits the information to the LED lighting unit via the interface; [0038] The slew rate control 20 receives pulse width modulated (PWM) signals from the microcontroller 12, conditions those signals, and transmits the conditioned signals to the driver stage 24 for the white LEDs 25, the digital potentiometer 22 for the amber LEDs 27, and the digital potentiometer for the blue LEDs 29. In conditioning the signals, the slew rate control 20 smoothes the edges of the PWM signals generated by the microcontroller 12 so as to reduce electromagnetic interference (EMI); [0060] The technician connects a portable programmer 100 to an already installed light unit 104 and to the newly installed light unit 106 using an RS-485 plug 102) “reading, by the handheld programmer, a plurality of settings from the first LED driver” ([0060] The programmer 100 then executes a program to convert the data into tint and intensity data for the newly installed light unit 106.... a microcontroller in the programmer 100. In processing the data signals, the programmer 100 generates data that can be used by the newly installed light unit 106 to generate light that is acceptably close in tint and intensity to the light being emitted by the already installed light unit 104; [0009] In another embodiment, the programmer is connected to a second lighting unit, and lighting information (which may be stored in a memory of the second lighting unit) is transferred from the second lighting unit to the first lighting unit, thereby enabling the first lighting unit to "match" the qualities (such as color and brightness) of the second lighting unit) “and program the second LED driver with the plurality of settings from the first LED driver” ([0009] In another embodiment, the programmer is connected to a second lighting unit, and lighting information (which may be stored in a memory of the second lighting unit) is transferred from the second lighting unit to the first lighting unit, thereby enabling the first lighting unit to "match" the qualities (such as color and brightness) of the second lighting unit).

In regards to Claim 11, Gloisten discloses “The method of claim 10, the method further comprising: storing, by the handheld programmer, the plurality of settings in memory” ([0010]  the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller. The controller processes the received lighting information, retrieves the lighting information from the memory, and transmits the information to the LED lighting unit via the interface).  

In regards to Claim 12, Gloisten discloses “The method of claim 10, wherein at least one of the first communications link and the second communications link is a wired connection” (Fig. 7 item 102 and [0060] The technician connects a portable programmer 100 to an already installed light unit 104 and to the newly installed light unit 106 using an RS-485 plug 102. The technician then uses the programmer 100 to adjust the tint and intensity of the various LEDs in the newly installed light unit 106 until they come acceptably close to the tint and intensity of the LEDs in the already installed light unit 104; wherein rs-485 plugs are well known to be a wired connection).

In regards to Claim 14, Gloisten discloses “The method of claim 10, the method further comprising: establishing a plurality of communications links with a plurality of LED drivers, including the second LED drivers” (Fig. 7 shows 3 different lighting modules, Fig. 2 shows three different drivers 24, 26, 28; [0038] The slew rate control 20 receives pulse width modulated (PWM) signals from the microcontroller 12, conditions those signals, and transmits the conditioned signals to the driver stage 24 for the white LEDs 25, the digital potentiometer 22 for the amber LEDs 27, and the digital potentiometer for the blue LEDs 29. In conditioning the signals, the slew rate control 20 smoothes the edges of the PWM signals generated by the microcontroller 12 so as to reduce electromagnetic interference (EMI)) “and programming, by the handheld programmer, each of the plurality of LED drivers with the plurality of settings from the first LED driver.” ([0009] In another embodiment, the programmer is connected to a second lighting unit, and lighting information (which may be stored in a memory of the second lighting unit) is transferred from the second lighting unit to the first lighting unit, thereby enabling the first lighting unit to "match" the qualities (such as color and brightness) of the second lighting unit; wherein the disclosure is not so limited that this process cannot be repeated for multiple LED drivers and their respective microcontrollers).

In regards to Claim 15, Gloisten discloses “The method of claim 10, wherein the handheld programmer initiates reading the plurality of settings based on a user input” ([0010] the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller)). 

In regards to Claim 16, Gloisten discloses “The method of claim 10, wherein the handheld programmer initiates programming the second LED driver based on a user input” ([0007] In another embodiment, the lighting unit contains a microprocessor that transmits, to the LEDs, a signal representative of the data received from the programmer. [0008] In another embodiment, a user input mechanism (such as a button) that triggers the storing of the data in the lighting unit is activated)). 

In regards to Claim 18, Gloisten discloses “The method of claim 10, wherein the plurality of settings includes at least one of an output current of the first LED driver, an output voltage of the first LED driver, dimming characteristics, LED thermal protection protocols, constant lumen maintenance protocols, end- of-life behavior, auxiliary power output, and dim-to-off settings” ([0010] Yet another embodiment of the invention is an apparatus for adjusting an LED lighting unit. In this embodiment, the apparatus (which may be a portable handheld unit) has an input mechanism (a manual one, such as a button, switch, lever, dial, or knob; or an electronic input mechanism, such as an RS-485 interface) that receives lighting information. The lighting information represents a characteristic (such as color or brightness) of the light that is supposed to be emitted from the LED lighting unit. The apparatus in this embodiment also has a memory that stores the received lighting information, a feedback mechanism (such as a dial, digital readout, or LED indicator) that shows the user what lighting information has been received from the user, an interface (such as a plug or data port) that connects to the LED lighting unit, and a controller. The controller processes the received lighting information, retrieves the lighting information from the memory, and transmits the information to the LED lighting unit via the interface; wherein brightness is considered a dimming characteristic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gloisten as applied to claims 1 and 10 above, and further in view of “Copy and Paste LED driver configurations - OSRAM Tuner4TRONIC Part 5” Youtube video published by Osram (hereinafter Osram).

In regards to Claim 5, Gloisten teaches a handheld programmer capable of copying settings from one LED driver to another.
Osram further teaches “The handheld programmer of claim 1, wherein the processor initiates reading the plurality of settings based on a user input” (Osram video shows at 0:09 that user selects the “read” button (narrated as copy button but shown as read button) in order to read the plurality of settings from the first LED driver).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies and pastes settings from one LED driver to another using a handheld programmer as taught by Gloisten with the use of a handheld programmer that reads the settings from the first LED driver based on a user input as taught by Osram because both inventions are in the same field of transferring settings from one LED driver to another using a handheld programmer, thus the benefits inherent to this features of Osram would be gained by Gloisten.  Such benefits include improved user interaction by only reading settings when initiated by a user input.  

In regards to Claim 6, Gloisten teaches a handheld programmer capable of copying settings from one LED driver to another.
Osram further teaches “The handheld programmer of claim 1, wherein the processor initiates programming the second LED driver based on a user input” (Osram video shows at 0:18 that user selects the “write” button (narrated as paste button but shown as write button) in order to write the plurality of settings from the second LED driver).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies and pastes settings from one LED driver to another using a handheld programmer as taught by Gloisten with the use of a handheld programmer that writes the settings to the second LED driver based on a user input as taught by Osram because both inventions are in the same field of transferring settings from one LED driver to another using a handheld programmer, thus the benefits inherent to this features of Osram would be gained by Gloisten.  Such benefits include improved user interaction by only writing settings when initiated by a user input.  

In regards to Claim 7, Gloisten teaches a handheld programmer capable of copying settings from one LED driver to another.
Gloisten fails to teach “The handheld programmer of claim 1, wherein the processor is further configured to program the second LED driver based on user input”.
Osram further teaches “The handheld programmer of claim 1, wherein the processor is further configured to program the second LED driver based on user input” (Osram Video at seconds 00:22 shows user bringing handheld programmer up to second LED driver to program, thus a user input programs the driver because the action of getting within NFC range by user input triggers the writing/programming action).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies and pastes settings from one LED driver to another using a handheld programmer as taught by Gloisten with the use of a handheld programmer that writes the settings to the second LED driver based on a user input as taught by Osram because both inventions are in the same field of transferring settings from one LED driver to another using a handheld programmer, thus the benefits inherent to this features of Osram would be gained by Gloisten.  Such benefits include improved user interaction by only writing settings when initiated by a user input.  Secondly, Osram teaches a wireless method of interfacing with LED drivers, thus the replacement of the wired method of copying settings can be replaced with the wireless to gain the benefits of improved user experience by not having to fiddle with a wire and connector to connect the handheld programmer to the LED drivers.  This combination can be considered taking the methods from Osram and using them to improve the system of Gloisten in a known way to achieve predictable results.

In regards to Claim 13, Gloisten teaches a method of using a handheld programmer capable of copying settings from one LED driver to another.
Gloisten fails to teach “The method of claim 10, wherein at least one of the first communications link and the second communications link is a wireless connection”.
Osram further teaches “The method of claim 10, wherein at least one of the first communications link and the second communications link is a wireless connection” (Video at 0:14 shows handheld programmer wirelessly reading data from first LED driver using NFC, and at 0:22 shows handheld programmer wirelessly writing data to second LED driver using NFC).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses a wired connection to copy settings from one LED driver to another with the ability to use wireless communication links to copy settings from one LED driver to another as taught by Osram because it would offer the benefit of improved user experience by not having to fiddle with cables and connectors.  Furthermore, both Gloisten and Osram are in the same field of invention, thus further obviating their combination.  By combining these elements, it can be considered taking the known wired connection between handheld programmer and LED drivers, and replacing it with the known wireless connection between handheld programmer and LED drivers in a known way to achieve predictable results. 

In regards to Claim 15, Gloisten teaches a method of using a handheld programmer capable of copying settings from one LED driver to another.
Osram further teaches “The method of claim 10, wherein the handheld programmer initiates reading the plurality of settings based on a user input” (Osram video shows at 0:09 that user selects the “read” button (narrated as copy button but shown as read button) in order to read the plurality of settings from the first LED driver).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies and pastes settings from one LED driver to another using a handheld programmer as taught by Gloisten with the use of a handheld programmer that reads the settings from the first LED driver based on a user input as taught by Osram because both inventions are in the same field of transferring settings from one LED driver to another using a handheld programmer, thus the benefits inherent to this features of Osram would be gained by Gloisten.  Such benefits include improved user interaction by only reading settings when initiated by a user input.  

In regards to Claim 16, Gloisten teaches a method of using a handheld programmer capable of copying settings from one LED driver to another.
Osram further teaches “The method of claim 10, wherein the handheld programmer initiates programming the second LED driver based on a user input” (Osram video shows at 0:18 that user selects the “write” button (narrated as paste button but shown as write button) in order to write the plurality of settings from the second LED driver).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies and pastes settings from one LED driver to another using a handheld programmer as taught by Gloisten with the use of a handheld programmer that writes the settings to the second LED driver based on a user input as taught by Osram because both inventions are in the same field of transferring settings from one LED driver to another using a handheld programmer, thus the benefits inherent to this features of Osram would be gained by Gloisten.  Such benefits include improved user interaction by only writing settings when initiated by a user input.  

In regards to Claim 17, Gloisten teaches a method of using a handheld programmer capable of copying settings from one LED driver to another.
Gloisten fails to teach “The method of claim 10, wherein the handheld programmer programs the second LED driver based on user input.”.
Osram further teaches “The method of claim 10, wherein the handheld programmer programs the second LED driver based on user input.” (Osram Video at seconds 00:22 shows user bringing handheld programmer up to second LED driver to program, thus a user input programs the driver because the action of getting within NFC range by user input triggers the writing/programming action).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies and pastes settings from one LED driver to another using a handheld programmer as taught by Gloisten with the use of a handheld programmer that writes the settings to the second LED driver based on a user input as taught by Osram because both inventions are in the same field of transferring settings from one LED driver to another using a handheld programmer, thus the benefits inherent to this features of Osram would be gained by Gloisten.  Such benefits include improved user interaction by only writing settings when initiated by a user input.  Secondly, Osram teaches a wireless method of interfacing with LED drivers, thus the replacement of the wired method of copying settings can be replaced with the wireless to gain the benefits of improved user experience by not having to fiddle with a wire and connector to connect the handheld programmer to the LED drivers.  This combination can be considered taking the methods from Osram and using them to improve the system of Gloisten in a known way to achieve predictable results.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gloisten as applied to claims 1 and 10 above, and further in view of Haverlag et al. (US 20180160511, hereinafter Haverlag) and “Digital Lighting Interface Protocol” Wikipedia page taken from archive.org (hereinafter Wikipedia).

In regards to Claim 9, Gloisten teaches a handheld programmer capable of copying settings from one LED driver to another.
While Gloisten teaches that the use of RS-485 is used as the communication interface, which a person having ordinary skill in the art would understand to be s protocol that is supported by a variety of manufacturers as it is relatively old technology, it is never explicit that multiple manufacturers are supported.
Haverlag teaches “The handheld programmer of claim 1, wherein the first LED driver and the second LED driver are made by different manufacturers” ([0024] For example, the interface to the lighting control module may be a wireless interface for receiving a wireless dimming setting signal, wherein the control module comprises an NFC antenna, an NFC receiver, and a power harvesting circuit for harvesting power from the wireless interface to enable the memory to store the dimming setting. The module can thus receive instructions from a wireless configuration device, which is used both to supply the desired dimming setting and also provide the power to enable the dimming setting to be stored in memory within the module; [0109] In order to store or read the different parameters in the NFC chip of the device, several known methods exist, such as dedicated programmers that communicate using NFC. Alternatively a dedicated smartphone application could be made that runs on off-the-shelf smartphones which have an NFC chip on board. [0110] Another set of examples may be based on a dimming interface which uses the DALI standard. The module could again be powered from the DALI input of the lighting driver, if the driver is able to supply power to the interface bus (which is allowed within the DALI 2.0 standard definition). [0111] The microprocessor of the lighting control module may then be programmed such that a mirror image of several DALI memory blocks could be made available for programming and/or readout via the NFC interface. Due to the fact that the DALI interface bus is bidirectional, and dependent on the capabilities of the driver, several additional functions could be implemented, such as: [0112] readout of power metering data of the driver (actual or aggregated over time); [0113] manufacturer related data stored in DALI memory blocks; [0114] other contents of DALI memory blocks (as defined in IEC 62386)).
Haverlag teaches that DALI protocol can be used over an NFC interface to program LED drivers and controllers.  Wikipedia teaches specifics of the DALI protocol, namely: [page 1] Digital Addressable Lighting Interface (DALI) is a trademark for network-based products that control lighting. The underlying technology was established by a consortium of lighting equipment manufacturers as a successor for 1-10 V/0–10 V lighting control systems, and as an open standard alternative to several proprietary protocols. The DALI, DALI-2 and D4i trademarks are owned by the lighting industry alliance, DiiA (Digital Illumination Interface Alliance).  DALI is specified by a series of technical standards in IEC 62386. Standards conformance ensures that equipment from different manufacturers will interoperate. The DALI trademark is allowed on devices that comply with the DiiA testing and certification requirements, and are listed as either registered (DALI version-1) or certified (DALI-2) on the DiiA website. D4i certification - an extension of DALI-2 - was added by DiiA in November 2019.  Members of the AG DALI were allowed to use the DALI trademark until the DALI working party was dissolved on 30 March 2017, when trademark use was transferred to DiiA members. Since 9 June 2017, Digital Illumination Interface Alliance (DiiA) certifies DALI products.[1] DiiA is a Partner Program of IEEE-ISTO; [page 3] A DALI device, such as an LED driver, can be controlled individually via its short address. In addition to this method of control, DALI devices can be arranged into groups in which all devices of the same Group can interact with each other; wherein when the rs-485 interface is replaced with a DALI compatible interface, it would be expected by a person having ordinary skill that the drivers can be from different manufacturers can interoperate).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies settings from one LED driver to another over an RS-485 interface with the use of a DALI interface that is able to communicate with devices from different manufacturers because it would gain the benefit of being able to communicate and be supported by a wider range of devices and manufacturers, thus improving a customer’s ability to shop for a larger variety of manufacturers that support the DALI protocol, including different LED drivers other than the ones disclosed by Gloisten.  Furthermore, both Gloisten and Halverlag are in the related fields of lighting control systems that are able to program settings via a handheld/portable programmer, making their combination more obvious.  By combining these elements, it can be considered taking the known system that copies settings from one LED driver to another over an RS-485 interface, and replacing the RS-485 interface with an NFC interface that supports the DALI protocol in a known way to achieve predictable results such that LED driver settings can be copied from drivers of different manufacturers.  

In regards to Claim 19, Gloisten teaches a method of using a handheld programmer capable of copying settings from one LED driver to another.
While Gloisten teaches that the use of RS-485 is used as the communication interface, which a person having ordinary skill in the art would understand to be s protocol that is supported by a variety of manufacturers as it is relatively old technology, it is never explicit that multiple manufacturers are supported.
Haverlag teaches “The handheld programmer of claim 1, wherein the first LED driver and the second LED driver are made by different manufacturers” ([0024] For example, the interface to the lighting control module may be a wireless interface for receiving a wireless dimming setting signal, wherein the control module comprises an NFC antenna, an NFC receiver, and a power harvesting circuit for harvesting power from the wireless interface to enable the memory to store the dimming setting. The module can thus receive instructions from a wireless configuration device, which is used both to supply the desired dimming setting and also provide the power to enable the dimming setting to be stored in memory within the module; [0109] In order to store or read the different parameters in the NFC chip of the device, several known methods exist, such as dedicated programmers that communicate using NFC. Alternatively a dedicated smartphone application could be made that runs on off-the-shelf smartphones which have an NFC chip on board. [0110] Another set of examples may be based on a dimming interface which uses the DALI standard. The module could again be powered from the DALI input of the lighting driver, if the driver is able to supply power to the interface bus (which is allowed within the DALI 2.0 standard definition). [0111] The microprocessor of the lighting control module may then be programmed such that a mirror image of several DALI memory blocks could be made available for programming and/or readout via the NFC interface. Due to the fact that the DALI interface bus is bidirectional, and dependent on the capabilities of the driver, several additional functions could be implemented, such as: [0112] readout of power metering data of the driver (actual or aggregated over time); [0113] manufacturer related data stored in DALI memory blocks; [0114] other contents of DALI memory blocks (as defined in IEC 62386)).
Haverlag teaches that DALI protocol can be used over an NFC interface to program LED drivers and controllers.  Wikipedia teaches specifics of the DALI protocol, namely: [page 1] Digital Addressable Lighting Interface (DALI) is a trademark for network-based products that control lighting. The underlying technology was established by a consortium of lighting equipment manufacturers as a successor for 1-10 V/0–10 V lighting control systems, and as an open standard alternative to several proprietary protocols. The DALI, DALI-2 and D4i trademarks are owned by the lighting industry alliance, DiiA (Digital Illumination Interface Alliance).  DALI is specified by a series of technical standards in IEC 62386. Standards conformance ensures that equipment from different manufacturers will interoperate. The DALI trademark is allowed on devices that comply with the DiiA testing and certification requirements, and are listed as either registered (DALI version-1) or certified (DALI-2) on the DiiA website. D4i certification - an extension of DALI-2 - was added by DiiA in November 2019.  Members of the AG DALI were allowed to use the DALI trademark until the DALI working party was dissolved on 30 March 2017, when trademark use was transferred to DiiA members. Since 9 June 2017, Digital Illumination Interface Alliance (DiiA) certifies DALI products.[1] DiiA is a Partner Program of IEEE-ISTO; [page 3] A DALI device, such as an LED driver, can be controlled individually via its short address. In addition to this method of control, DALI devices can be arranged into groups in which all devices of the same Group can interact with each other; wherein when the rs-485 interface is replaced with a DALI compatible interface, it would be expected by a person having ordinary skill that the drivers can be from different manufacturers can interoperate).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that copies settings from one LED driver to another over an RS-485 interface with the use of a DALI interface that is able to communicate with devices from different manufacturers because it would gain the benefit of being able to communicate and be supported by a wider range of devices and manufacturers, thus improving a customer’s ability to shop for a larger variety of manufacturers that support the DALI protocol, including different LED drivers other than the ones disclosed by Gloisten.  Furthermore, both Gloisten and Halverlag are in the related fields of lighting control systems that are able to program settings via a handheld/portable programmer, making their combination more obvious.  By combining these elements, it can be considered taking the known system that copies settings from one LED driver to another over an RS-485 interface, and replacing the RS-485 interface with an NFC interface that supports the DALI protocol in a known way to achieve predictable results such that LED driver settings can be copied from drivers of different manufacturers.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cash et al. (US 7391297) discloses a handheld programmer for a lighting control system that utilizes ballasts instead of LED drivers, although ballasts offer similar functionality albeit for different light sources
Dowling et al. (US 20030057887) teaches a system with a conversion module that can convert configuration files into a format for a lighting controller through a programmer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116